 In the Matter of I.LEwIsCIGARMANUFACTURINGCo.andCIGARMAKERSINTERNATIONALUNION OF AMERICA, A. F. OF L.Case No. R-4194.-Decided September 21, 1942Jurisdiction:cigar manufacturingindustry.investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition election necessary.Unit Appropriate for Collective Bargaining:all employees including teachers;but excluding all supervisory and clerical employees and cigar machinemechan-ics ; teachersincludedover Company's objection.Mr. Harry Lewis,of Newark, N. J., for the Company.,Mr. Maurice Simons,of New York City, andMr. Samuel R. Isard,of Newark, N. J., for the A. F. of L.Mr. Samuel L. Rothbard, Mr. Morris Riger,andMr. Nicholas J.Nardiello,of Newark, N. J., for the C. 1. 0.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION'STATEMENT OF THE CASEUpon an amended petition duly filed by Cigar Makers InternationalUnion of America, affiliated with the American Federation of Labor,herein called the A. F. of L., alleging that a question affecting com-merce had arisen concerning the representation of employees of I.Lewis Cigar Manufacturing Co., Newark, New Jersey, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before William T. Little,'TrialExaminer:Said hearing was held at Newark, New Jersey, on August24, 1942.The Company, the A: F. of L., and United Cigar Workers,Local 302, affiliated with United Paper, Novelty and Toy WorkersInternational Union 'and the Congress of Industrial Organizations,herein called the C. I. 0., appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings are free from prejudicial error and arehereby affirmed.44 N. L. R B., No. 44.242 I.LEWIS CIGAR MANUFACTURINGCO.243Upon the entire record in the case, the Board makes the following:,FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY1.Lewis Cigar Manufacturing Co., a New Jersey corporation, oper-ates plants in Selma, Alabama, Steelton, Pennsylvania, and Newark,New Jersey.Only the Newark plant is involved herein.The prin-cipal raw materials used at the Newark plant are tobacco, cellophane,,and lumber.During the year ending August 15, 1942, the Companypurchased for use in the Newark plant raw materials valued at approx-imately $1,000,000, approximately all of which were shipped fromoutside the State of New Jersey.During the same period, finishedproducts valued in excess of $1,000,000 were manufactured at theNewark plant, of which approximately 95 percent was shipped outsidethe State of New Jersey.The Company concedes that it is engagedin commerce within the meaning of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDCigarMakers InternationalUnion of America,affiliatedwith theAmerican'Federation of Labor, andUnited CigarWorkers, Local 302,affiliated'-with United Paper; Novelty-and Toy Workers InternationalUnion and the Congress of Industrial Organizations,are labor organ-izations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 25, 1942, the A. F. of L. notified the Company that it repre-sented a majority of the employees and requested exclusive recognition.The Company refused the request because of its contract with theC. I. 0., expiring September 24, 1942.A statement of the Regional Director, introduced in evidence atthe hearing, shows that the A. F. of L. represents a substantial numberof employees in the unit hereinafter found to be appropriate.'IThe Regional Director reported that the A F of L submitted 322 authorizationcards, dated between March and July 1942, with 1 being undated ; that all but 11 appearedto bear genuine original signatures, 10 cards being signed by an "x" mark and witnessed,and 1 card hearing a printed signature which was witnessed ; that of the 311 cards bearingapparently genuine original signatures, the names on 308 also appeared on the Company'scurrent pay roll which contained the names of 646 persons in the alleged appropriate unit,including 10 "teachers "Two of the A F of L cards bore the names of persons listedon the Company's pay roll as teachersThe C I. 0. did not submit evidence to the Regional Director in support of its claimof representation, but did claim an interest by reason of its contract with the Company'entered into on September 23, 1941, which expires September 24, 1942.This contractcovers all employees with certain specific exceptions, but including those in the unit allegedto be appropriate by the A. F. of L. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find thata question affecting commerce has arisen concerningthe representationof employees of the Company, within the'meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNIT -Both the A.F. of L.and the C. I. 0. allege that the appropriateunit should,include all the non-clerical and non-supervisory employeesat the Newark factory.The Company contends that the teachers andcigar machine mechanics should be excluded from the bargaining unit.The Company contends the teachers should be excluded on theground that they report improper work of the regular operators andwould be less inclined to carry out their duties faithfully if theybelonged to the same labor organization as the production employees.The teachers instruct girl operators,both experienced and new, in themaking of cigars.They also relieve operators who are absent a fewminutes at a time.The record does not show how much time theyspend in this relief work.Some teachers receive a higher rate ofpay than the operators,but some do-not.The operators are paid bypiecework and the teachers on an hourly or weekly rate.The teachersdo not hire or discharge employees,but do report faulty work to theforemen.Teachers are included in theunit for which the C. I. 0.has been bargaining,and their wages, hours,and vacation privilegesare fixed by the existing contract.The record also discloses that atleast two of the teachers have signed A. F. of L.cards.We shallinclude the teachers in the appropriate unit.The Company contends that the cigar machine mechanics shouldbe excluded for the same reason advanced for the teachers and inorder to gain harmony in the plant.Although the cigar machinemechanics were covered by the language of the contract, which con-tained union shop and check-off clauses,they have persistently re-fused to join the C. I. 0. or to pay dues.The C. I. 0. did not enforcethese terms of the contract against the cigar machine mechanics, andin ' effect they were excluded from the unit established by the con-tract.It appears that neither the C. I. 0. nor the A. F. of L. has anymembers among the cigar machine mechanics.All cigar machinemechanics are paid by the week on an hourly basis and receive ahigher amount than the production employees, and, in some instances,more than other mechanics. Since the cigar machine—mechanicshave refused to join the C. I. 0. and pay dues in accordance with thecontract,and are not now members of either union, and since it appearsthat they are an identifiable skilled group, we shall exclude them fromthe appi opriate unit.We find that all employees of the Company ,,t its Newark, NewJersey, plant,including teachers,but excluding all supervisory and I.LEWIS CIGAR MANUFACTURINGCo.245clerical employees. and cigar machine mechanics, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct -that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in' the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations, Act,49,Stat. 449, and pursuant to Article III, Section 8, of-National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered `by the Board toascertain representatives for the purposes-of collective bargaining withI.Lewis Cigar Manufacturing Co., Newark, New Jersey, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of- said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho'did not work during said pay-roll period because they were ill oron vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding any who have since quitor been discharged for cause, to determine whether they desire to berepresented by Cigar Makers International Union, of America, affili-ated with the American Federation of Labor, or by United CigarWorkers Local 302, affiliated with United Paper, Novelty & ToyWorkers International Union and the Congress of Industrial Organ-izations, for the purposes of collective bargaining, or by neither.MR. WM. M. LEISERSON took no part in the consideration of the aboveDecision and Direction of Election. In the Matter of I. LEwIs CIGAR MANUFACTURINGCo.andCIGAR MAKERSINTERNATIONAL UNION OF AMERICA,A. F. OF L.CaseNo. R-4194CERTIFICATION OF REPRESENTATIVESOctober12, 1942On September 21, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election, an election by secret ballot wasconducted on September 30, 1942, under the direction and, supervisionof the Acting Regional Director for the Second Region (New York,New York).Qn October 1, 1942, the Acting Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties an Election Report.No objections to the conduct ofthe ballot or the Election Report have been filed by any of the parties.As to' the balloting and its results, the Acting Regional Directorreported as follows :Total on eligibility list---------------------------------------583Total ballots cast-------------------------------------------501Total ballots challenged-------------------------------------1Total blank ballots-----------------------------------------2Total void ballots--------------------------------------------4Total valid votes counted-----------------------------------494,Votes, cast for Cigar Makers. International Union of America,AFL-----------------------------------------------------128Votes cast for United Cigar Workers, Local 302, CIO-----------299Votes cast for neither union---------------------------------67Since the number of challenged ballots cannot affect the results ofthe election, we find it unnecessary to make any determination withrespect thereto.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and'pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,1 44 N. L.R. B. 242.44 N. L. It. B., No. 44a.246 I.LEWIS CIGAR MANUFACTURING CO.247IT IS HEREBY CERTIFIED that United Cigar Workers, Local 302, affili-ated with United Paper, Novelty and Toy Workers InternationalUnion and the Congress of Industrial Organizations, has been desig-nated and selected by a majority of all employees of the I. Lewis CigarManufacturing Company at its Newark, New Jersey, plant, includingteachers, but excluding all supervisory and clerical employees and cigarmachine mechanics, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, the saidUnited Cigar Workers, Local 302, is, the exclusive representative ofall such employees for the purposes of collective bargaining with re-spect to rates of pay, wages, hours of employment, and other conditionsof employment.'0